Citation Nr: 0300665	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  97-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes in the right knee as 
secondary to the service connected disability of above 
knee amputation, left lower extremity.

2.  Entitlement to an increased evaluation for residuals 
of fracture with traumatic arthritis, right ankle, 
currently evaluated as 10 percent disabling.

3.  Entitlement to special monthly compensation (SMC) at a 
rate higher than provided in 38 U.S.C.A. § 1114(k).

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

5.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbus, South Carolina, which 
denied the benefits sought on appeal.

A total rating based on individual unemployability has 
been in effect since May 18, 1973.  The veteran also 
receives special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of the left foot.



FINDINGS OF FACT

1.  The veteran's service connected right knee 
degenerative changes are manifested by: 5-100 degrees of 
flexion, with pain, some swelling, and crepitus; but 
without medical evidence of subluxation or lateral 
instability.

2.  The veteran's service connected residuals of a 
fracture with traumatic arthritis, right ankle are 
manifested by full range of motion with pain and swelling. 

3.  The veteran has an above-the-knee amputation of the 
left lower extremity; he does not have loss of use of the 
right foot such that no effective function remains, other 
than that which would be equally well served by an 
amputation stump at the site of election below the knee, 
with use of a suitable prosthetic appliance.

4.  The competent and probative evidence of record 
demonstrates that, as a result of his service-connected 
disabilities, the veteran has lost the use of his left 
lower extremity with other injuries precluding locomotion 
without the aid of a cane or us of wheelchair.

5.  The veteran is not entitled to compensation for 
permanent and total disability due to blindness in both 
eyes with 5/200 or less visual acuity, or the anatomical 
loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no 
higher, for degenerative changes of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2002).

2.  The criteria for a 20 percent evaluation, but no 
higher, for residuals of a fracture with traumatic 
arthritis, right ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5262, 5270, 5271 (2002).

3.  The criteria for entitlement to special monthly 
compensation at a rate higher than provided in 38 U.S.C.A. 
§ 1114(k), based on loss or loss of use of both feet are 
not met.  38 U.S.C.A. §§ 1114(k), 1502, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 (2002).

4.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.350, 3.809 
(2002).

5.  Entitlement a certificate of eligibility for a special 
home adaptation grant is precluded as a matter of law.  38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.809a (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), 
which apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated 1996 to 1999, and February 2001 to September 
2002; VA examinations dated March 2000, April 2001, May 
2001, and July 2001; addendum to July 2001 VA examination 
dated December 2001; transcript of April 1999 Travel Board 
hearing.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for 
entitlement to the benefits at issue.  The discussions in 
the rating decision, statement of the case, and 
supplemental statement of the case have informed the 
veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In August 
1999 and December 2000, the Board remanded the issue of 
entitlement to assistance in the acquisition of specially 
adapted housing or a special home adaptation grant for 
further development.  The veteran also testified before a 
RO hearing and Travel Board hearing.  In October 2002, the 
RO informed the veteran of the VCAA informing him that VA 
would assist in obtaining evidence and information such as 
medical reports, employment records, and records of 
federal agencies.  He was also informed of the information 
and evidence he needed to provide.  For these reasons, 
further development is not needed to meet the requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Background

By a rating decision dated March 2002, the RO granted 
entitlement to service connection for degenerative 
arthritis in the right knee and assigned a 10 percent 
disability evaluation effective July 23, 1997.

VA outpatient treatment records dated 1996 to 1999 show 
complaints of right knee pain and weakness since a recent 
fall.  The pain was on the medial side of the knee.  He 
had good strength in the right lower extremity and the 
range of motion on the right was within functional limits.  
There was no knee instability.  Additional reports noted 
that the veteran had degenerative joint disease with 
obesity exacerbating the right knee with increased stress 
on the right related to the left above knee amputation.

At his March 1998 RO hearing, the veteran testified that 
he found it necessary for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion.  He indicated that he occasionally wore a left 
lower extremity prosthesis for locomotion, but depended 
primarily on his wheelchair.  

At his April 1999 Travel Board hearing, the veteran 
testified that without the aid of braces, crutches, canes 
or a wheelchair his service-connected disabilities affect 
the functions of balance and/or preclude locomotion.  The 
veteran and his wife testified that their home needed 
modification in order to accommodate the veteran's service 
connected disabilities.  The veteran's wife testified that 
a ramp to accommodate the veteran's wheelchair would also 
be helpful.  He testified that because of his large size 
he had has to get a larger wheelchair and that the 
wheelchair will not fit through some of the doors in his 
house.  He claimed that he could not bear weight on his 
right foot, making it impossible for him to use the shower 
or climb stairs.  He states that some rooms in his house 
are inaccessible to him because of the size of his 
wheelchair and his inability to ambulate.  The veteran 
indicated that he lost his left leg in combat in Vietnam, 
was service connected for hypertension and a fractured 
right ankle.  He also indicated he was having trouble with 
his right hip and knee.  The veteran testified that he 
weighed 315 pounds and periodically was able to get around 
without a wheelchair.  He explained that he could use his 
leg if he had assistance of a can or something like that.  

At his March 2000 VA examination, the veteran reported 
doing quite well with ambulation with prosthesis for his 
left lower extremity.  He used a wheelchair when he was 
around the house, but when he was out in public and 
socially he would use his prosthesis to ambulate as much 
as possible with crutches and assistive devices.  He 
indicated that he did quite well until 6 weeks ago when he 
had a back spasm and then since then had significant leg 
pain shooting down the posterior aspect of his thigh and 
calf.  He reported that his leg pain was not much worse 
than his back pain which made the examiner think that the 
veteran had had an acute problem around one of the nerve 
roots in his lumbosacral spine, either from a herniated 
disk or from an inflammation around the nerve from 
arthritis.  

The examination showed no deformity in the veteran's knee.  
He did have some knee pain, but it was relatively mild.  
The examiner noted that it was a proximate result of the 
service connected combat wound and residuals secondary to 
the fact that he was putting more stress across the joint 
on that side.  The examiner noted that the veteran was a 
quite motivated individual and did quite well.  He wanted 
to get back into his prosthesis and ambulate without the 
assistance of a wheelchair.  He had done quite well in the 
past and the examiner believed that he would recover from 
this problem with his back and leg and return to 
ambulation with assistive devices including a prosthesis, 
crutches, and/or other locomotive assistive devices.  The 
examiner also noted that the veteran's knee and both his 
hips did not appear ankylosed even though it was difficult 
to tell his range of motion of his left hip.  

The veteran had positive straight leg raise on the right 
and full range of motion of his hip, knee, and ankle.  He 
was neurovascularly intact in his right lower extremity, 
except some paresthesias in the L5 nerve root 
distribution.  Deep tendon reflexes on the right side were 
2+ with down going Babinski.  

At his April 2001 examination, the veteran reported 
undergoing a right ankle open reduction/internal fixation 
in 1971 after he fell down a step.  This was while he was 
on an above knee prosthesis.  It was noted that the 
veteran was extremely large, 300 pounds and 6 feet 1 inch 
tall.  The veteran indicated that he could not currently 
wear his above knee prosthesis secondary to inability to 
bear weight fully on his right lower extremity and 
transfer weight.  He was currently wheelchair bound 
because of his right knee problems and the fact that he 
had an above knee amputation on the other side.  The 
veteran reported that his right knee gave way, there was 
locking, and swelling.  He also indicated that he had 
difficulties with his ankle following this surgery.  He 
reported swelling, and his ankle did give way at times.  
He indicated that he used an oversized wheelchair and he 
could not fit this through his bedroom doors or down his 
hallways.

The examination of the right knee showed positive medial 
joint line tenderness and lateral joint line tenderness 
which was large.  He was stable ligamentously.  However, 
he had large patellofemoral crepitus.  He had mild to 
moderate effusion.  Examination of his right ankle 
revealed lateral joint line tenderness as well as medial 
joint line tenderness with moderate swelling.  He had a 
lateral scar with a palpable plate over the fibula.  The 
examiner recommended prosthetics for fitting as well as a 
wheelchair fitting.  He also believed that the veteran 
might need some adaptive devices and/or adaptation of his 
home based on his size as well as his needs.

VA outpatient treatment records dated February 2001 to 
September 2002 show that the veteran was seen in February 
2001 with complaints of ongoing arthralgias.  In August 
2001, the veteran was seen for complaints of right side 
pain, right knee and right leg pains of a chronic nature.  
There was no evidence of right leg or knee injury and the 
veteran reported standing more and using his prosthesis 
over the weekend.  The examination showed the right knee 
without effusion, erythema and had percussion tenderness 
along mid to distal tibia without swelling, status post 
open reduction fixation right fibula.  August 2001 x-rays 
showed evidence of an old fracture involving the distal 
fibularis identified with orthopedic plates securing the 
fracture site.  Degenerative change was identified at the 
posterior malleolus.  Ankle mortise was intact.  An August 
2001 x-ray report of the right knee showed mild to 
moderate degenerative change in all three joint 
compartments.  There was mild to moderate medial joint 
space narrowing.  No fracture was seen.  In September 
2002, the veteran was seen with right ankle pain mostly 
with weight bearing and denied recent trauma.  He 
described the pain as a sharp achy pain aggravated by 
wearing of sock and shoe.  The examination showed the 
right ankle swollen without erythema.  

At his May 2001 VA general medical examination, the 
veteran reported that he broke his right lower extremity 
in approximately 1970 after falling down steps.  He stated 
that he required 8 pins and a steel bar to repair his leg.  
He also mentioned that they tied the ligaments off in his 
ankle.  He reported that now when he stood on his right 
lower extremity he experiences pain in is ankle, knee and 
hip.  He indicated that he used an oversized wheelchair 
for most of his movement and did on occasion use his 
prosthesis and a cane or crutch for moving about his house 
or when he went to church on Sundays.  

In a remand the examiner was asked to specify whether or 
not he felt the right lower extremity had damage to the 
extent that it would need to be amputated.  The examiner 
noted, that although he was not an orthopedic physician, 
he would not think that this veteran would benefit from an 
amputation and prosthesis as he appeared to be suffering 
form a degenerative arthritis as well as trauma.  The 
examiner was also asked to comment whether, if the veteran 
lost the use of this right foot, such a loss precluded 
locomotion.  The examiner indicated that if the veteran 
were to have lost the use of his right foot he could 
probably still use braces to help support his body weight 
and, of course, the option of a wheelchair was always 
present.

The musculoskeletal examination revealed right ankle with 
a normal range of motion and there was 4/5 strength noted 
secondary to discomfort on extension and flexion.  There 
was tenderness to palpation noted as well as crepitus 
appreciated.  The veteran's right lower extremity knee 
appeared normal.  There was no fluid present on blotting 
of the patella.  He again exhibited 4/5 strength secondary 
to discomfort.  On extension and flexion there was again 
tenderness to palpation and crepitus appreciated.  The 
veteran was, however, able to bear weight on his right 
lower extremity but stated to the examiner that it was 
painful.  Neurological examination revealed sensation 
intact.

At his July 2001 VA examination, the veteran reported that 
up to 8 months ago he was using a prosthesis for 
ambulation and getting around without any assistive 
devices or any modifications to his home, but more 
recently now had had problems with his knee and ankle 
secondary to significant use and reliance on those joints 
because of his injured left lower extremity indicating 
that he was now disabled and required a wheelchair use and 
would most likely require a wheelchair to assist 
throughout his home.  He had a fracture dislocation of his 
right ankle that required open reduction internal 
fixation.  Also has degenerative arthritis of his knee 
over time.  

The examination showed that the veteran had tenderness to 
palpation over the anterior lateral aspect of both knees.  
He had range of motion that went from 5 to 100 degrees 
that was painful into his patellofemoral as well as tibial 
femoral crepitus.  His knee was stable to anterior 
posterior varus valgus stress with a 1+ effusion.  His 
ankle had healed lateral and medial wounds but open 
reduction internal fixation that were nontender to 
palpation and benign.  He did have some anterolateral 
tenderness in his ankle with a 1+ edema in his right lower 
extremity and globally 2+ dorsalis pedis pulse.  Skin was 
intact.  The examiner noted that the veteran's right knee 
and right ankle problems were a combination of both his 
left lower extremity amputation and the problems that he 
had had in those over time as well as the ankle injury 
that he had, the examiner believed that the veteran had a 
limitation in ambulation and would likely not be able to 
return to prosthetic wear.  The examiner indicated that he 
was pretty impressed that the veteran was able to do it up 
until 8 months ago, which was over a 30-year prosthetic 
user.  And indicated that it was not a lack of motivation, 
it was a lack of ability and believed that modification of 
his housing for accommodation for a wheelchair was more 
than appropriate at this point in time.

An addendum to the VA examination dated December 2001 
indicated that the pathology previously described in the 
knee showed significant degenerative joint disease most 
likely lateral compartment, patellofemoral compartment 
disease.  He added that it was chronic in nature and that 
it was likely that the disability was a partial result of 
the service connected combat wound of the above knee 
amputation. In an addendum dated December 2001, the 
examiner noted that the veteran did have significant 
dysfunction in the right lower extremity but did not in 
any way need an amputation of that right lower extremity.  
It was a problem that correlated with arthritic changes in 
his knee joint that were related to over use secondary to 
his amputation on his contralateral extremity.  The 
examiner noted that the veteran's foot and ankle worked 
fine and his knee had function but was limited secondary 
to the degenerative changes that were inside the knee.


II.  Increased ratings

A.  Degenerative changes in the right knee

Criteria

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The service connected degenerative changes of the right 
knee is an original claim placed in appellate status by a 
notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time 
period covered by the appeal.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or 
joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined 
and not added, under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. Part 
4, § 4.40.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, 
the dorsal vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. Part 4, § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the 
spine. The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits 
such manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. Part 4, 
§ 4.59.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45 must be considered.  The Court also held 
that, when a Diagnostic Code does not subsume 38 C.F.R. §§ 
4.40 and 4.45, those provisions are for consideration, and 
that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet. App. 202, 206- 7 (1995).

Title 38 C.F.R. Part 4, § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  
The additional code is shown after a hyphen. Words such as 
"slight", "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 CF.R. Part 4, § 4.6.

Under Diagnostic Code 5260, leg motion limited on flexion 
to 15 degrees warrants a 30 percent evaluation; limitation 
to 30 degrees warrants 20 percent; limitation to 45 
degrees warrants 10 percent; and limitation to 60 degrees 
is noncompensable. Diagnostic Code 5261 pertains to 
limitation of motion on leg extension.  Under this code, 
limitation on extension to 45 degrees warrants a 50 
percent evaluation; limitation to 30 degrees warrants 40 
percent; limitation to 20 degrees warrants 30 percent; 
limitation to 15 degrees warrants 20 percent; limitation 
to 10 degrees warrants 10 percent; and limitation to 5 
degrees is non-compensable.

Analysis

The veteran's limitation of right knee motion from 5 to 
100 degrees is noncompensable under the appropriate 
diagnostic code (Diagnostic Codes 5260 and 5261).  The 
disability is assigned a 10 percent evaluation under 
diagnostic code 5010, based upon x-ray findings of 
degenerative changes

Upon careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, it is 
concluded that this evidence more nearly approximates a 20 
percent evaluation for the veteran's right knee in that it 
demonstrates pain on use of the right knee with some 
swelling and crepitus for the entire period.  However, a 
rating beyond 20 percent is not warranted.

The range of motion of the veteran's right knee has been 
shown to be from 5 degrees of extension to 100 degrees of 
flexion.  The actual range of motion, without 
consideration of painful motion, does not warrant a 
compensable evaluation under either of the rating codes 
concerned with limitation of motion of the knee.  But in 
view of the painful motion in the knee, a 20 percent 
rating is warranted under 38 C.F.R. §§ 4.40 and 4.45, as 
exlpained in DeLuca v. Brown, 8 Vet. App. at 204-7.  
However, the medical findings do not establish a basis for 
a rating higher than 20 percent.  Because there is no 
evidence of ankylosis, 38 C.F.R. § 4.71a, Diagnostic Code 
5256 may not be applied.  Finally, although the veteran 
has complained of feelings of instability of the right 
knee, every test on each examination has shown the knee to 
be stable.  For this reason, there is no basis for 
evaluating the veteran's disability under 38 C.F.R. § 
4.71, Diagnostic Codes 5257.  Impairment of the tibia or 
fibula has not been demonstrated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of right knee arthritis to 
include functional loss by the assigned 20 percent 
evaluation for the entire period covered.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's right knee arthritis is not so 
unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, so as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b).  The record 
does not reflect frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  It is 
noted that the 20 percent rating for the right knee 
accounts for what is considered to be the average 
impairment of earning capacity for veteran's disability. 
In sum, the regular schedular criteria are shown to 
provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis 
is not warranted.


B.  Residuals of fracture with traumatic arthritis, right 
ankle

Criteria

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. at 202.  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

The RO has rated the veteran's residuals of a fracture 
with traumatic arthritis, right ankle under 38 C.F.R. § 
4.71a, Diagnostic Code (malunion of the tibia and fibula). 
Under that code a 10 percent rating is assignable for 
slight ankle disability; a 20 percent rating is assignable 
for moderate ankle disability; a 30 percent rating is for 
assignment for malunion with marked ankle disability, and 
a 40 percent rating is assignable for nonunion, with loose 
motion, requiring a brace.

Limitation of motion of the ankle warrants a 10 percent 
evaluation if moderate and a 20 percent evaluation if 
marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Analysis

With all reasonable doubt resolved in the veteran's favor, 
it is concluded that this evidence more nearly 
approximates a 20 percent evaluation for the veteran's 
residuals of a fracture with traumatic arthritis, right 
ankle.

A VA examination dated March 2000 showed full range of 
motion with deep tendon reflexes on the right side were 2+ 
with down going Babinski.  A May 2001 VA examination 
showed full range of motion of the right ankle with 4/5 
strength noted secondary to discomfort on extension and 
flexion.  An April 2001 VA examination of the right ankle 
showed lateral joint line tenderness as well as medial 
joint line tenderness with moderate swelling.  A July 2001 
VA examination showed anterolateral tenderness with a 1+ 
edema in his right lower extremity and globally 2+ 
dorsalis pedis pulse.  VA outpatient treatment records 
dated in September 2002 indicated that the veteran was 
seen with right ankle pain mostly with weight bearing and 
denied recent trauma.  He described the pain as a sharp 
achy pain aggravated by wearing of sock and shoe.  The 
examination showed the right ankle swollen without 
erythema.

The veteran does not meet the criteria set for a 20 
percent evaluation under Diagnostic Code 5270.  The 
medical evidence did not show plantar flexion less than 30 
degrees.  The medical evidence does not show that the 
veteran's right ankle has marked limitation of motion for 
a higher rating under Diagnostic Code 5271. 

However, the VA examinations do show lateral joint line 
tenderness as well as medial joint line tenderness with 
moderate swelling.  In addition, the examiner noted in a 
July 2001 VA examination that the veteran's right knee and 
right ankle problems were a combination of both his left 
lower extremity amputation and the problems that he had 
had in those over time as well as the ankle injury that he 
had, and believed that the veteran had a limitation in 
ambulation and would likely not be able to return to 
prosthetic wear.  Although the examiners did not find 
limitation of motion of the right ankle, upon careful 
consideration of the evidence and with all reasonable 
doubt resolved in the veteran's favor, it is concluded 
that the veteran's right ankle symptomatology will be 
rated 20 percent disabling by analogy to moderate knee or 
ankle disability under the provisions of Diagnostic Code 
5262. 

However, a rating beyond 20 percent under Diagnostic Code 
5262, impairment of the tibia and fibula manifested by 
malunion with marked knee or ankle disability, is not 
warranted.  There is no competent medical evidence that 
reflects that, even with consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. 
at 202, that the veteran's symptomatology can be 
characterized as marked to warrant an evaluation in excess 
of 20 percent.  

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's residuals of a fracture with 
traumatic arthritis, right ankle is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, 
so as to render impractical the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The record does not 
reflect frequent hospital care, and any interference with 
the veteran's employment in this case is not beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.  It is noted that the 20 
percent rating for residuals of a fracture with traumatic 
arthritis, right ankle accounts for what is considered to 
be the average impairment of earning capacity for the 
veteran's disability.  In sum, the regular schedular 
criteria are shown to provide adequate compensation in 
this case, and consequently, a higher rating on an 
extraschedular basis is not warranted.


III.  Special monthly compensation

Because the veteran has an amputation of the left lower 
extremity, he has been awarded special monthly 
compensation at the rat provided in 38 U.S.C.A. § 1114(k).  
He contends that a higher rate is warranted because he 
also has loss of  use of the right foot.  

Special monthly compensation is payable at a rate higher 
than that provided in 38 U.S.C.A. § 1114(k), if the 
veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both 
feet, or of one hand and one foot, or is blind in both 
eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  Loss of use of the foot or hand will 
be determined under 38 C.F.R. § 3.350(a)(2).

The veteran does not contend, and the evidence does not 
show, that the veteran has loss of or loss of use of a 
hand or blindness, or that the veteran is bedridden or in 
need of aid and attendance.  His claim is based on an 
assertion that he has loss of use of the right foot, in 
addition to the left lower extremity amputation.

The veteran's service-connected degenerative changes in 
the right knee are assigned a 20 percent evaluation and 
the right ankle disability is currently assigned a 20 
percent evaluation.  It is found that special monthly 
compensation is not warranted based upon loss of use of 
both feet as provided under 38 U.S.C.A. § 1114(l) and 38 
C.F.R. § 3.350(a)(2).

Under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(a)(2), 
loss of use of a hand or a foot will be held to exist when 
no effective function remains other than that which would 
be equally well served by an amputation stump at the site 
of election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on 
the basis of the actual remaining function, whether the 
acts of balance and propulsion could be accomplished 
equally well by an amputation stump with prosthesis.  For 
instance, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of a lower extremity by 3.5 
inches or more, will constitute loss of use of the foot. 
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  Under Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of 
the first phalanges of all toes, an inability to dorsiflex 
the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia 
covering the entire dorsum of the foot and toes.  38 
C.F.R. § 4.124a.

When interpreting the regulation pertaining to loss of use 
of a foot, the relevant inquiry concerning a special 
monthly compensation award is not whether amputation is 
warranted but whether the appellant has effective function 
remaining other than that which would be equally well 
served by an amputation with use of a suitable prosthetic 
appliance.  Tucker v. West, 11 Vet. App. 369, 373 (1998).  
See 38 C.F.R. §§ 3.350(a)(2), 4.63. 

In an addendum dated December 2001, the examiner noted 
that the veteran did have significant dysfunction in the 
right lower extremity but did not in any way need an 
amputation of that right lower extremity.  It was a 
problem that correlated with arthritic changes in his knee 
joint that were related to over use secondary to his 
amputation on his contralateral extremity.  The examiner 
noted that the veteran's foot and ankle worked fine and 
his knee had function but was limited secondary to the 
degenerative changes that were inside the knee.

The medical evidence of record does not establish that the 
veteran's service-connected degenerative changes in the 
right knee and residuals of a fracture with traumatic 
arthritis, right ankle are productive of such functional 
impairment that no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance, or that the acts of balance 
and propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  Thus, loss of use of a 
foot is not demonstrated.

For this reason, the preponderance of the evidence is 
against his claim for special monthly compensation at a 
rate higher than provided 38 U.S.C.A. § 1114(k), based on 
loss of or loss of use of both feet.  In reaching this 
determination, it is acknowledged that the VA is 
statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. However, that doctrine is 
not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).

IV.  Entitlement to a certificate of eligibility for 
assistance in acquiring a specially adapted housing or a 
special home adaptation grant

The record shows that during combat action in Vietnam the 
veteran received gunshot wounds to both lower extremities, 
the right axilla and thorax, and anterior neck and that 
artery damage necessitated amputation of the left lower 
extremity above the knee.

The veteran's application for specially adapted housing or 
a special home adaptation grant, VA Form 21-4555, was 
received on July 23, 1997.  

The record shows that the veteran makes extensive use of a 
wheelchair.  He testified at his hearings that because of 
his large size he has had to get a larger wheelchair and 
that the wheelchair will not fit through some of the doors 
in his house.  He claimed that he could not bear weight on 
his right foot, making it impossible for him to use the 
shower or climb stairs.  He states that some rooms in his 
house are inaccessible to him because of the size of his 
wheelchair and his inability to ambulate.

The examiner at the veteran's March 2000 VA examination 
noted that the veteran was a quite motivated individual 
and did quite well.  He wanted to get back into his 
prosthesis and ambulate without the assistance of a 
wheelchair.  He had done quite well in the past and the 
examiner believed that he would recover from this problem 
with his back and leg and return to ambulation with 
assistive devices including a prosthesis, crutches, and/or 
other locomotive assistive devices.  The April 2001 VA 
examiner recommended prosthetics for fitting as well as a 
wheelchair fitting.  He also believed that the veteran 
might need some adaptive and/or adaptation of his home 
based on his size as well as his needs.  The July 2001 VA 
examiner indicated that he was impressed that the veteran 
was able to wear a prosthetic up until eight months prior, 
which was over a 30-year period.  He noted that it was not 
lack of motivation on the part of the veteran, but a lack 
of ability and believed that modification of his housing 
for accommodation for a wheelchair more than appropriate 
at that point in time.

In the present appeal, the veteran is seeking entitlement 
to a certificate of eligibility for assistance in 
acquiring specially adapted housing and/or a special home 
adaptation grant.  He essentially contends that his 
service-connected disabilities have rendered him so 
disabled that he is unable to walk without the use of a 
cane and wheelchair.

Applicable regulations provide that specially adapted 
housing is available to a veteran who has a permanent and 
total service-connected disability due to: (1) the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or (3) the loss or 
loss of use of one lower extremity, together with 
residuals of organic disease or injury or with loss of use 
of one upper extremity, which so affect the functions of 
balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The phrase 
"preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in 
both eyes with 5/200 visual acuity or less; or (2) 
includes the anatomical loss or loss of use of both hands.  
The assistance referred to in this section will not be 
available to any veteran more than once.  38 C.F.R. § 
3.809a.

In this case, the veteran's service-connected disabilities 
do not include loss, or loss of use, of both hands, or 
blindness in both eyes.  As discussed above, the record 
does show that veteran has reported experiencing a variety 
of symptoms in his right knee and right ankle.  However, 
the veteran has lost the use of his left lower extremity 
due to amputation.  He also has some impairment of his 
right lower extremity, but he has not lost the use of the 
right lower extremity.  Thus, the only basis on which the 
veteran may qualify for entitlement to assistance in 
acquiring specially adapted housing is if it were shown 
that he has lost the use of his left lower extremity due 
to a service-connected disability, and that he experiences 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
a wheelchair.  38 C.F.R. § 3.809.

As noted above, the record shows that service connection 
has been established for the loss of use of the veteran's 
left foot, due to anatomical loss, and that this 
disability has been evaluated as 60 percent disabling.  
The outcome of this appeal rests upon the question whether 
the veteran's service-connected injuries so affect his 
functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  For the reasons and bases set forth below, it 
is found that the competent and probative evidence 
supports the veteran's claim that, as a result of his 
service-connected disabilities, he is precluded from 
locomotion without the aid of a cane or wheelchair.

In reviewing the veteran's claims folder, the most 
probative evidence of record was found to be the April and 
July 2001 VA examinations.  The April 2001 examiner 
recommended prosthetics for fitting as well as a 
wheelchair fitting.  He also believed that the veteran 
might need some adaptive devices and/or adaptation of his 
home based on his size as well as his needs.  The July 
2001 examiner indicated that it was not the lack of 
motivation that he could no longer use his prosthetic, but 
the lack of ability and believed that modification of his 
housing for accommodation for a wheelchair was more than 
appropriate at that point in time.

In light of the aforementioned evidence, it is found that 
the veteran has been shown to have lost the use of one of 
his lower extremities, and that he has been shown to 
require a cane and a wheelchair for locomotion.  His need 
for these devices has been noted during several VA 
examinations, and appears to be well established in the 
record.  Therefore, entitlement to special adaptive 
housing is warranted, based upon veteran's loss of use of 
his left lower extremity, and his inability of locomotion 
without the use of a cane or wheelchair due to his other 
service-connected disabilities.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  Thus, the benefit sought on appeal is 
granted.

As alluded to above, entitlement to a special home 
adaptation grant is not warranted because none of the 
veteran's service-connected disabilities are manifested by 
loss of use of an upper extremity or by blindness in both 
eyes.  Moreover, because the veteran is awarded 
entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing, the veteran is 
precluded by regulations from receiving a special home 
adaptation grant.  See 38 C.F.R. § 3.809a.  The Court has 
held that "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit 
or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim of entitlement to a special home 
adaptation grant must be denied as a matter of law.



ORDER

An initial evaluation of 20 percent and no higher, for 
degenerative changes in the right knee is granted.

An increased rating, to 20 percent and no higher, for his 
service-connected residuals of fracture with traumatic 
arthritis, right ankle is granted.

Special monthly compensation at a rate higher than 
provided in 38 U.S.C.A. § 1114(k), based on loss of or 
loss of use of both feet, is denied.

Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for assistance 
in acquiring a special home adaptation grant is denied as 
a matter of law.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

